Exhibit 10.2

 

LOGO [g534433g35t94.jpg]

April 18, 2018

Ritesh Chaturbedi

Dear Ritesh:

It is with great pleasure that we confirm our offer for you to serve as the
Chief Operating Officer of Ditech Holding Corporation (the “Company”). This
letter (the “Letter Agreement”) sets forth the basic terms and conditions of
your employment. Your appointment will become effective upon your acceptance of
the offer and confirmation by the Board of Directors of the Company (the
“Board”) (the “Effective Date”).

Position/Reporting: You will be employed in the position of Chief Operating
Officer of the Company, reporting to the Chief Executive Officer of the Company
(the “CEO”). In your position, you will perform such duties and have such
responsibilities associated with your position under the Company’s Bylaws and as
assigned to you by the CEO.

Principal Place of Employment: Your principal place of employment will be at the
Company’s headquarters in Fort Washington, Pennsylvania, although you understand
and agree that you may need to travel as necessary from time to time to perform
your duties hereunder. You will be entitled to reimbursement of commuting
expenses of up to $20,000 (prior to applicable withholdings) through
December 31, 2018, subject to reasonable documentation of such expenses and in
accordance with the Company’s policy, as in effect from time to time.

Sign-On Bonus: You will receive a one-time sign-on bonus in the amount of
$150,000 (prior to applicable withholdings), payable in a lump sum cash payment
on the first payroll date immediately following the Effective Date (the “Sign-On
Bonus”). In the event that, prior to the first anniversary of the Effective
Date, either (i) you voluntarily terminate your employment for any reason, or
(ii) your employment is terminated by the Company for Cause, you will be
required to repay to the Company, within sixty (60) days following such
termination date, the full amount of your Sign-On Bonus.

Base Salary: While employed hereunder, you will receive an annual base salary of
$450,000 (prior to applicable withholdings), payable at the time and in the
manner consistent with the Company’s standard payroll policies and practices.

Annual Incentive Plan: While employed hereunder, you will be eligible for an
annual incentive bonus opportunity under the Company’s annual incentive
compensation plan as in effect from time to time (“AIP”). The annual incentive
bonus will be based on Company performance and other objectives established
under the AIP by the compensation committee of the Board (the

 

LOGO [g534433g64g74.jpg]



--------------------------------------------------------------------------------

LOGO [g534433g35t94.jpg]

“Compensation Committee”) and the Board. Each fiscal year, you will be eligible
to earn a target bonus of 133% of your annual base salary under the AIP, up to a
maximum of 200% of your base salary, depending on satisfaction of the objectives
established for the fiscal year, as determined by the Compensation Committee and
the Board. For fiscal year 2018, such target bonus amount shall be pro-rated for
the number of days that you are employed during the fiscal year. Annual bonuses
are typically paid in the first quarter of the following fiscal year, and you
must be employed as of the date that bonuses are paid in order to be eligible
for payment.

Equity Incentive Plan: You will be entitled to participate in the Company’s 2018
Equity Incentive Plan (the “LTIP”) in a manner and at the level determined by
the Board. The terms and conditions of any long-term incentive award you receive
shall be determined by the Board in its discretion and shall be set forth in an
award agreement issued under the LTIP. For fiscal year 2018, the Compensation
Committee will grant to you long-term incentive awards under the LTIP under the
terms set forth on Exhibit A.

Confidentiality, Non-Interference, and Invention Assignment Agreement: You will,
as a condition of this offer, be required to execute the Confidentiality,
Non-Interference, and Invention Assignment Agreement attached hereto as Exhibit
B (the “Employee Covenants Agreement”).

Health and Welfare and Retirement Benefits: You shall be entitled to participate
in the employee benefit programs provided to the Company’s senior management
employees generally, including, but not limited to, medical, dental, disability,
group life, 401(k), and any other benefits as the Company may from time to time
and in its sole discretion make available, subject to eligibility requirements.

Paid Time Off and Holidays: As a senior management employee, you are eligible
for paid time off that does not have a fixed limitation, subject to business
needs. You will be on the honor system to take vacation and paid time off at
your discretion, subject to ensuring that your job duties and responsibilities
are being met. In addition, you will receive such paid holidays consistent with
the Company’s standard policies.

Indemnification: As an officer of the Company, you will entitled to
indemnification consistent with the Company’s Articles of Amendment and
Restatement (as amended) and Bylaws (as amended) and applicable law, and will be
entitled to coverage under the Company’s D&O insurance policies as in effect
from time to time.

At-Will Employment: You will be employed at will, which means that either you or
the Company can elect to terminate the employment relationship at any time, for
any or no reason; provided, however, that you will be required to provide the
Company at least two weeks’ prior written notice of your termination of
employment. Notwithstanding the foregoing, the Company may, in its sole

 

LOGO [g534433g64g74.jpg]



--------------------------------------------------------------------------------

LOGO [g534433g35t94.jpg]

and absolute discretion, by written notice to you, accelerate such date of
termination. All base salary, benefits and other compensation will end upon the
termination of your employment except as required by applicable law or as
otherwise provided herein.

Severance: In the event of a termination of your employment with the Company by
the Company without “Cause” you shall be entitled to a severance benefit equal
to twelve (12) months of your base salary on the date of such termination,
payable in equal bi-weekly installments over a period of twelve (12) months in
accordance with the Company’s regular payroll practices (the “Severance
Payments”). Receipt of the Severance Payments is conditioned upon (i) your
execution and non-revocation of a general release of claims in the form provided
by the Company and (ii) your continued compliance with the Employee Covenants
Agreement. The Severance Payments will begin, or be paid, on the first regularly
scheduled payroll date following the 60th day after such termination. “Cause”
shall mean your (i) your indictment or conviction (including conviction that
results from any plea or plea agreement) in connection with any crime involving
moral turpitude or of any felony, (ii) the knowing material theft, or the
knowing embezzlement or fraud by you or your involvement, either alone or in
concert with others, in any scheme or conspiracy to knowingly divert assets from
the Company or its affiliates, (iii) your material or persistent failure to
perform your material duties or to comply with the Company’s policies and
procedures, if such failure, if it can be cured, is not cured within thirty
(30) days after the Company sends you written notice specifying the nature of
such failure; (iv) any knowing or reckless act of material dishonesty by you in
connection with your employment; (v) the knowing or reckless breach or violation
by you of your contractual obligations to the Company or any law, fiduciary duty
or material regulation respecting the business of the Company or any of its
affiliates; or (vi) failure to satisfy the conditions set forth in this Letter
Agreement; provided, that the Company must provide you thirty (30) days’ prior
written notice setting forth in reasonable specificity the event that
constitutes Cause, which written notice, to be effective, must be provided to
you within thirty (30) days of the occurrence of such event. During such thirty
(30) day notice period, you shall have a cure right, and if not cured within
such period, your termination will be effective upon the ninetieth (90th) day
following the date the Company provided written notice to you, unless otherwise
agreed between you and the Company.

Section 409A: The payments and benefits under this Letter Agreement are intended
to comply with or be exempt from Section 409A of the Internal Revenue Code of
1986, as amended, and the regulations and guidance promulgated thereunder
(collectively “Section 409A”), whether pursuant to the short-term deferral
exception or otherwise, and, accordingly, to the maximum extent permitted, this
Letter Agreement shall be interpreted to be exempt from Section 409A. For
purposes of Section 409A, your right to receive any installment payments
pursuant to this Letter Agreement shall be treated as a right to receive a
series of separate and distinct payments. Whenever a payment under this Letter
Agreement specifies a payment period with reference to a number of days (e.g.,
“payment shall be made within thirty (30) days following the date of

 

LOGO [g534433g64g74.jpg]



--------------------------------------------------------------------------------

LOGO [g534433g35t94.jpg]

termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company. If you are deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Section 409A(a)(2)(B), then with regard to any payment or the provision of any
benefit that is considered nonqualified deferred compensation under Section 409A
payable on account of a “separation from service,” such payment or benefit shall
be made or provided at the date which is the earlier of (i) the expiration of
the six (6)-month period measured from the date of such “separation from
service,” and (ii) the date of your death (the “Delay Period”). Upon the
expiration of the Delay Period, all payments and benefits delayed pursuant to
this provision (whether they would have otherwise been payable in a single sum
or in installments in the absence of such delay) shall be paid or reimbursed on
the first business day following the expiration of the Delay Period to you in a
lump sum, and any remaining payments and benefits due under this Letter
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.

This Letter Agreement replaces any previous oral or written representations with
respect to the matters subject to this Letter Agreement.

This Letter Agreement is to be interpreted and governed by the laws of the
Commonwealth of Pennsylvania.

This Letter Agreement may be signed in counterparts, each of which, along with
any facsimile or scanned email versions, will be deemed an original.

Please indicate your acceptance of the terms of this Letter Agreement by signing
below and returning a fully executed copy to me.

 

Sincerely,

 

Ditech Holding Corporation

/s/ Elizabeth Monahan

By:     Elizabeth Monahan

Title:     Chief HR Officer

ACKNOWLEDGMENT

I hereby agree to employment on the terms and conditions set forth in this
Letter Agreement.

 

LOGO [g534433g64g74.jpg]



--------------------------------------------------------------------------------

LOGO [g534433g35t94.jpg]

 

Dated:     4/18/18    

/s/ Ritesh Chaturbedi        

Ritesh Chaturbedi

 

LOGO [g534433g64g74.jpg]



--------------------------------------------------------------------------------

LOGO [g534433g35t94.jpg]

EXHIBIT A

Performance Stock Units

 

  •   2018 RSU. For fiscal year 2018, you will be granted a restricted stock
unit award (“RSU”) as promptly as practicable following the Effective Date with
a targeted value of $500,000 on the date of grant, as determined by the Board,
with vesting to be based such service and performance conditions as determined
by the Board that are generally consistent with the LTIP incentive grants made
to other senior management of the Company.

 

  •   2018 PSU. For fiscal year 2018, you will be granted a performance stock
unit award (“PSU”) as promptly as practicable following the Effective Date with
respect to 8,000 Shares at target performance level. The number of Shares earned
pursuant to the PSU will be determined based on the Company’s average closing
stock price for the twenty (20) trading days (the “Average Stock Price”)
immediately prior to and including December 31, 2020 (the “PSU Measurement
Date”), in accordance with the terms described below.

 

  •   PSU Performance Goals. The number of Shares earned pursuant to the PSU
will be determined in accordance with the table below and straight line
interpolation will be applied to determine the number of Shares that become
earned upon a stock price increase between the levels listed below:

 

Stock

Price

         % of Target
Shares
Earned   # Shares
Earned

$7.50

   Threshold    20%   1,600

$10.00

      60%   4,800

$12.50

   Target    100%   8,000

$15.00

      138%   11,000

$17.50

      175%   14,000

$20.00

      213%   17,000

$22.50

   Max    250%   20,000

 

  •  

PSU Vesting and Settlement. Subject to your continued service with the Company,
(i) fifty percent (50%) of the PSUs earned in accordance with the schedule set
forth above will become vested and settled upon the determination of the number
of PSUs earned by

 

A-1

 

LOGO [g534433g64g74.jpg]



--------------------------------------------------------------------------------

LOGO [g534433g35t94.jpg]

 

  the Compensation Committee, which shall occur within thirty (30) days
following the PSU Measurement Date and (ii) fifty percent (50%) of the PSUs
earned will become vested and settled twelve (12) months following the PSU
Measurement Date. Notwithstanding the foregoing, if a Change of Control (as
defined in the LTIP, as amended on the Effective Date) occurs prior to the PSU
Measurement Date, the number of shares earned will be determined on the date of
such Change of Control based on the price per share paid in connection with the
Change of Control. The PSUs earned in connection with a Change of Control will
convert into a time-based award for such number of shares earned and become
vested on the dates set forth above, subject to earlier payment upon a
Qualifying Termination as described below.

 

  •   Qualifying Termination. Upon termination of your employment with the
Company by the Company without Cause or (ii) by reason of your death or
disability, or (each a “Qualifying Termination”), the number of Shares earned
pursuant to the PSU will either be (a) determined under the schedule above based
on the Company’s Average Stock Price immediately prior to the date of such
termination or (b) such number of Shares previously earned in connection with a
Change of Control as described above. In the event of such Qualifying
Termination with respect to the PSU, you will receive the full amount of the
Shares earned above, determined and payable upon the PSU Measurement Date (or
the date of termination, if later).

 

  •   Award Agreements. Awards will be subject to the terms and conditions of
standard LTIP award agreements to be entered into between the Company and you,
taking into account the terms set forth above.

 

A-2

 

LOGO [g534433g64g74.jpg]



--------------------------------------------------------------------------------

LOGO [g534433g35t94.jpg]

EXHIBIT B

CONFIDENTIALITY, NON-INTERFERENCE, AND INVENTION

ASSIGNMENT AGREEMENT

This CONFIDENTIALITY, NON-INTERFERENCE, AND INVENTION ASSIGNMENT AGREEMENT (this
“Agreement”) is made and entered into as of this 18th day of April, 2018, by and
between Ditech Holding Corporation, a Maryland corporation (the “Company”), on
behalf of itself and any subsidiaries and affiliates thereof (collectively, “the
Company”) and Ritesh Chaturbedi (“Executive”).

In consideration of the Letter Agreement, dated as of the date hereof, between
the Company and Executive, and Executive’s receipt of the compensation now and
hereafter paid to Executive by the Company, the receipt and sufficiency of which
are mutually acknowledged, the Company and Executive agree as follows:

Section 1. Confidential Information.

(a)    Company Information. Executive acknowledges that, during the course of
Executive’s employment, Executive will have access to and will inevitably use
confidential and proprietary information of the Company. In recognition of the
foregoing, Executive agrees that, at all times during the term of Executive’s
employment with the Company and thereafter, to hold in confidence, and not to
use, except for the benefit of the Company, or to disclose to any Person without
written authorization of the Company, for any reason or purpose whatsoever, any
Confidential Information that Executive obtains or creates. Executive
understands that “Confidential Information” means information in spoken,
printed, electronic, or any other form or medium, that is not generally known
publicly and that the Company wishes to maintain as confidential, that has value
in or to the business of the Company and that the Company has or will maintain,
develop, acquire, create, compile, discover, or own. Executive understands that
Confidential Information includes, but is not limited to, any and all non-public
information that relates to the actual or anticipated business and/or products
or services, research, or development of the Company, or to the Company’s
technical data, trade secrets, or know-how, including, but not limited to,
research, product and service costs and plans, business strategies, or other
information regarding the Company’s products or services and markets, customer
lists, customers (including, but not limited to, customers of the Company on
whom Executive called or with whom Executive may become acquainted during the
term of Executive’s employment), software, developments, inventions, processes,
formulas, technology, designs, drawings, engineering, hardware configuration
information, marketing, finances, policies, training manuals and similar
materials used by the Company in conducting its business operations, personnel
information of any Person employed by the Company, potential business
combinations, and other business information disclosed by the Company either
directly or indirectly in writing, orally, or by drawings or inspection of
premises, parts, equipment, or other Company property. Confidential Information
also includes other information of any existing or prospective customer or of
any other Person that has entrusted information to the Company in confidence.
Executive acknowledges that the Company’s communication systems (such as email
and voicemail) are maintained to assist in the conduct of the Company’s business
and that such systems and data exchanged or stored thereon are Company property.
Notwithstanding the foregoing, Confidential Information shall not include any of
the

 

LOGO [g534433g64g74.jpg]



--------------------------------------------------------------------------------

LOGO [g534433g35t94.jpg]

foregoing items that have become publicly and widely known through no
unauthorized disclosure by Executive or others who were under confidentiality
obligations as to the item or items involved.

(b)    Former Employer Information. Executive represents and warrants that he is
not a party to any non-competition agreement or other contractual limitation
that would interfere with or hinder Executive’s ability to undertake the
obligations and expectations of employment with the Company. Executive
represents that Executive’s performance of all of the terms of this Agreement as
an employee of the Company has not breached and will not breach any agreement to
keep in confidence proprietary information, knowledge, or data acquired by
Executive in confidence or trust prior to the commencement of Executive’s
employment with the Company, and Executive will not disclose to the Company, or
induce the Company to use, any developments, or confidential information or
material Executive may have obtained in connection with employment with any
prior employer in violation of a confidentiality agreement, nondisclosure
agreement, or similar agreement with such prior employer.

(c)    Permitted Disclosure. This Agreement does not limit or interfere with
Executive’s right, without notice to or authorization of the Company, to
communicate and cooperate in good faith with any self-regulatory organization or
U.S. federal, state, or local governmental or law enforcement branch, agency,
commission, or entity (collectively, a “Governmental Entity”) for the purpose of
(i) reporting a possible violation of any U.S. federal, state, or local law or
regulation, (ii) participating in any investigation or proceeding that may be
conducted or managed by any Government Entity, including by providing documents
or other information, or (iii) filing a charge or complaint with a Government
Entity, provided that in each case, such communications, participation, and
disclosures are consistent with applicable law. Additionally, Executive shall
not be held criminally or civilly liable under any federal or state trade secret
law for the disclosure of a trade secret that is made (i) in confidence to a
federal, state, or local government official, or to an attorney, solely for the
purpose of reporting or investigating a suspected violation of law, or (ii) in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. If Executive files a lawsuit for retaliation by an
employer for reporting a suspected violation of law, Executive may disclose the
trade secret to the Executive’s attorney and use the trade secret information in
the court proceeding, if Executive files any document containing the trade
secret under seal; and does not disclose the trade secret, except pursuant to
court order. All disclosures permitted under this Section 1(c) are hereinafter
referred to as “Permitted Disclosures.” Notwithstanding the foregoing, under no
circumstance will Executive be authorized to disclose any Confidential
Information as to which the Company may assert protections from disclosure under
the attorney-client privilege or the attorney work product doctrine, without
prior written consent of Company’s General Counsel or other authorized officer
designated by the Company.

Section 2. Developments.

All inventions, improvements, trade secrets, reports, manuals, computer
programs, systems, educational and sales materials or other publications, and
other ideas and materials developed or invented by Executive, including all
tangible work product derived therefrom, during the period of Executive’s
employment with the Company, either solely or in collaboration with others,
which relate to the actual or anticipated business or research of the Company,
which result from or are suggested by any work Executive may do for the Company,
or which result from use of the Company’s premises or the

 

LOGO [g534433g64g74.jpg]



--------------------------------------------------------------------------------

LOGO [g534433g35t94.jpg]

Company’s or its customers’ property (collectively, the “Developments”), shall
be the sole and exclusive property of the Company. Executive hereby assigns to
the Company Executive’s entire right and interest in any such Developments.
Executive agrees to promptly and fully disclose to the Company all Developments.
At the request of the Company, Executive will, during and after the term of this
Agreement, without charge to the Company but at the expense of the Company,
assist the Company in any reasonable way to vest in the Company title to all
such Developments, and to obtain any related patents, trademarks, or copyrights
in all countries throughout the world. Executive will execute and deliver any
documents that the Company may reasonably request in connection with such
assistance.

Section 3. Returning Company Documents.

At the time of the termination of Executive’s employment with the Company for
any reason, Executive will promptly deliver to the Company (and will not keep in
Executive’s possession, recreate, copy, or deliver to anyone else) any and all
Confidential Information and all other documents, materials, information, and
property created or received by Executive in connection with Executive’s
employment or otherwise belonging to the Company. Any property situated on the
Company’s premises and owned by the Company (or any other member of the
Company), including USB flash drives and other storage media, filing cabinets,
and other work areas, is subject to inspection by the Company at any time with
or without notice.

Section 4. Restrictions on Interfering.

(a)    Non-Competition. During the Employment Period and the Post-Termination
Restricted Period, Executive shall not, directly or indirectly, individually or
on behalf of any Person, whether for compensation or otherwise, engage in any
Competitive Activities within the United States of America or any other
jurisdiction in which the Company engages in business or derives a material
portion of its revenues, or where the Company has plans to commence business
activities. The parties agree that the Company’s competitors as of the date of
this Agreement are the businesses and entities listed on Appendix A, and each of
their respective subsidiaries, affiliates, successors and agencies, as
applicable.

(b)    Non-Interference. During the Employment Period and the Post-Termination
Restricted Period, Executive shall not, directly or indirectly, individually or
on behalf of any Person, engage in Interfering Activities.

(c)    Non-Disparagement. During the Employment Period and the Post-Termination
Restricted Period, Executive shall not, directly or indirectly, individually or
on behalf of any Person, induce or encourage others to make, publish, or
communicate to any Person, any disparaging or defamatory comments regarding the
Company, its businesses, its products or its services, or any of the Company’s
current or former directors, officers, or employees. However, nothing in this
Section 4(c) shall prevent Executive from making a Permitted Disclosure as
defined in Section 1(c).

(d)    Definitions. For purposes of this Agreement:

 

LOGO [g534433g64g74.jpg]



--------------------------------------------------------------------------------

LOGO [g534433g35t94.jpg]

(i)    “Business Relation” shall mean any current or prospective client,
customer, licensee, supplier or other business relation of the Company, or any
such relation that was a client, customer, licensee, supplier or other business
relation within the prior six (6)-month period, in each case, with whom the
Executive transacted business or whose identity became known to Executive in
connection with Executive’s relationship with, or employment by, the Company.

(ii)    “Competitive Activities” shall mean any activity in which the Executive
uses Executive’s knowledge, directly or indirectly, in whole or in part, as an
employee, employer, owner, operator, manager, advisor, consultant, agent,
partner, member, director, stockholder, officer, volunteer, intern, or any other
similar capacity, on behalf of or in association with a business engaged in the
same or similar business as the Company, including, without limitation, any
business activity related to the residential real estate mortgage servicing or
originations business, and any other business activity that is competitive with
the then current or planned business activities of the Company. Competitive
Activities does not include purchasing or owning less than one percent (1%) of
the publicly traded securities of any corporation, provided that such ownership
represents a passive investment and Executive is not a controlling person of, or
a member of a group that controls, such corporation.

(iii)    “Employment Period” shall mean the period of Executive’s employment
with the Company.

(iv)    “Interfering Activities” shall mean, directly or indirectly,
(A) soliciting, encouraging, enticing, causing, or inducing, or in any manner
attempting to solicit, encourage, entice, cause, or induce, any Person employed
by, or providing consulting services to, the Company to terminate such Person’s
employment or services (or in the case of a consultant, materially reducing such
services) with the Company, without the prior written consent of the Company;
(B) hiring or engaging any Person who was employed by, or providing consulting
services to, the Company within the six (6)-month period prior to the date of
such hiring or engagement; or (C) soliciting, encouraging, calling upon,
directing, diverting, influencing, or inducing, or in any manner attempting to
solicit, encourage, call upon, direct, divert, influence, or induce, any
Business Relation to cease doing business with or reduce the amount of business
conducted with the Company, or in any way interfering with the relationship
between any such Business Relation and the Company; or (D) on behalf of or in
association with any Person, accepting business from a Business Relation.

(v)    “Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust
(charitable or non-charitable), unincorporated organization, or other form of
business entity.

(vi)    “Post-Termination Restricted Period” shall mean the period commencing on
the date of the termination of the Executive’s employment with the Company for
any reason, and ending on the date that is twelve (12) months following such
date of termination.

 

LOGO [g534433g64g74.jpg]



--------------------------------------------------------------------------------

LOGO [g534433g35t94.jpg]

(vii)    “Solicitation” shall mean any direct or indirect communication of any
kind, regardless of who initiates it, that in any way invites, advises,
encourages, or requests any Person to take or refrain from taking any action.

Section 5. Reasonableness of Restrictions.

Executive acknowledges and recognizes the highly competitive nature of the
Company’s business, and agrees that access to Confidential Information renders
Executive special and unique within the Company’s industry, and that Executive
will have the opportunity to develop substantial relationships with existing and
prospective clients, accounts, customers, consultants, contractors, investors,
and strategic partners of the Company during the course of and as a result of
Executive’s employment with the Company. In light of the foregoing, Executive
recognizes and acknowledges that the restrictions and limitations set forth in
this Agreement are reasonable and valid in geographic and temporal scope and in
all other respects and are essential to protect the value of the business and
assets of the Company. Executive further acknowledges that the restrictions and
limitations set forth in this Agreement will not materially interfere with
Executive’s ability to earn a living following the termination of Executive’s
employment with the Company.

Section 6. Independence; Severability; Blue Pencil.

Each of the rights enumerated in this Agreement shall be independent of the
others and shall be in addition to and not in lieu of any other rights and
remedies available to the Company at law or in equity. If any of the provisions
of this Agreement or any part of any of them is hereafter construed or
adjudicated to be invalid or unenforceable in any respect, the same shall not
affect the remainder of this Agreement, which shall be given full effect without
regard to the invalid portions. If any of the covenants contained herein are
held to be invalid or unenforceable because of the duration of such provisions
or the area or scope covered thereby, the court making such determination shall
have the power to reduce the duration, scope, and/or area of such provision to
the maximum and/or broadest duration, scope, and/or area permissible by law, and
in its reduced form said provision shall then be enforceable. Such reduction
will apply only with respect to the operation of such provision in the
particular jurisdiction in which such adjudication is made.

Section 7. Remedies.

Executive expressly acknowledges that any breach or threatened breach of any of
the terms and/or conditions set forth in this Agreement may result in
substantial, continuing, and irreparable injury to the Company. Therefore,
Executive agrees that, in addition to any other remedy that may be available to
the Company, the Company has the right to seek temporary, preliminary, and/or or
permanent injunctive relief, specific performance, or other equitable relief
from any court of competent jurisdiction in the event of any breach or
threatened breach of the terms of this Agreement, without the necessity of
showing any actual damages or that money damages would not afford an adequate
remedy, and without the necessity of posting any bond or other security. The
Company may pursue any remedy available, including declaratory relief,
concurrently or consecutively in any order, and the pursuit of one such remedy
at any time will not be deemed an election of remedies or waiver of the right to
pursue any other

 

LOGO [g534433g64g74.jpg]



--------------------------------------------------------------------------------

LOGO [g534433g35t94.jpg]

remedy. In addition, in the event of a breach by the Executive of any provision
of this Agreement, the Company shall be entitled to seek repayment of any
severance benefits paid to the Executive pursuant to any severance benefit
agreement, plan, or program of the Company. Notwithstanding any other provision
to the contrary, the Post-Termination Restricted Period shall be tolled during
any period of violation of any of the covenants in Section 4 of this Agreement.

Section 8. Cooperation.

Following any termination of Executive’s employment, Executive will continue to
provide reasonable cooperation to the Company and its counsel in connection with
any investigation, administrative proceeding, or litigation relating to any
matter that occurred during Executive’s employment in which Executive was
involved or of which Executive has knowledge. As a condition of such
cooperation, the Company shall reimburse Executive for reasonable out-of-pocket
expenses incurred at the request of the Company with respect to Executive’s
compliance with this Section 8. In the event Executive is subpoenaed by any
person or entity (including, but not limited to, any Government Entity) to give
testimony or provide documents (in a deposition, court proceeding, or
otherwise), that in any way relates to Executive’s employment by the Company,
Executive will give prompt notice of such subpoena to the Company and will make
no disclosure until the Company has had a reasonable opportunity to contest the
right of the requesting person or entity to such disclosure. Nothing in this
Section 8 shall limit Executive’s right to make Permitted Disclosures as
provided in Section 1(c).

Section 9. General Provisions.

(a)    GOVERNING LAW; WAIVER OF JURY TRIAL. THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF PENNSYLVANIA, WITHOUT
GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAWS, AND TO APPLICABLE FEDERAL
LAW. EACH PARTY TO THIS AGREEMENT ALSO HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY
IN CONNECTION WITH ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH
THIS AGREEMENT.

(b)    Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the Company and Executive relating to the subject matter
herein and supersedes all prior and contemporaneous negotiations, discussions,
correspondence, communications, understandings, agreements, representations,
promises, and any other statements, both written and oral, between the parties
relating to the subject matter of this Agreement. No modification or amendment
to this Agreement, nor any waiver of any rights under this Agreement, or consent
required by this Agreement, will be effective unless agreed to in a writing
signed by the party to be charged. Any subsequent change or changes in
Executive’s duties, obligations, rights, or compensation will not affect the
validity or scope of this Agreement.

(c)    Successors and Assigns. This Agreement will be binding upon Executive’s
heirs, executors, administrators, and other legal representatives and will be
for the benefit of the Company, its successors, and its assigns. This Agreement
may be assigned by the Company without Executive’s

 

LOGO [g534433g64g74.jpg]



--------------------------------------------------------------------------------

LOGO [g534433g35t94.jpg]

consent to any subsidiary or affiliate of the Company as well as to any
purchaser of all or substantially all of the assets or business of the Company,
whether by purchase, merger, or other similar corporate transaction. Executive’s
obligations under this Agreement may not be delegated, and Executive may not
assign or otherwise transfer this Agreement or any part hereof. Any purported
assignment by Executive shall be null and void from the initial date of
purported assignment. This Agreement is for the sole benefit of the Company and
the Executive and their respective successors and permitted assigns and not for
the benefit of, or enforceable by, any third party.

(d)    Acknowledgment. Executive acknowledges that he has had adequate time to
consider the terms of this Agreement, has knowingly and voluntarily entered into
this Agreement and has been advised by the Company to seek the advice of
independent counsel prior to reaching agreement with the Company on any of the
terms of this Agreement. The parties to this Agreement agree that no rule of
construction shall apply to this Agreement which construes ambiguous language in
favor of or against any party by reason of that party’s role in drafting this
Agreement.

(e)    Survival. The provisions of this Agreement shall survive the termination
of Executive’s employment with the Company and/or the assignment of this
Agreement by the Company to any successor in interest or other assignee.

(f)    Section Headings. Section and subsection headings are inserted for
convenience only and shall not limit, expand, or alter the meaning or
interpretation of this Agreement.

(g)    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which taken together
shall constitute one and the same instrument. Delivery of an executed
counterparts signature page of this Agreement, by facsimile or electronic mail
in portable document format (.pdf), has the same effect as delivery of an
executed original of this Agreement.

[Signature Page Follows]

 

LOGO [g534433g64g74.jpg]



--------------------------------------------------------------------------------

LOGO [g534433g35t94.jpg]

The undersigned have executed this Agreement on the date in the preamble hereto.

 

DITECH HOLDING CORPORATION /s/ Elizabeth Monahan

By: Elizabeth Monahan

Title: Chief HR Officer

 

EXECUTIVE /s/ Ritesh Chaturbedi Ritesh Chaturbedi

 

LOGO [g534433g64g74.jpg]



--------------------------------------------------------------------------------

LOGO [g534433g35t94.jpg]

APPENDIX A

List of Competing Businesses and Entities

 

  •   Movement Mortgage, LLC

 

  •   Nationstar Mortgage Holdings Inc.

 

  •   New Residential Investment Corp.

 

  •   Ocwen Financial Corporation

 

  •   PennyMac Loan Services, LLC

 

  •   Federal National Mortgage Association

 

  •   Federal Home Loan Mortgage Association

 

  •   Governmental National Mortgage Association

 

  •   United States Department of Housing and Urban Development

 

  •   Federal Housing Finance Agency

The following would be limited to only the residential real estate mortgage
servicing or originations business activities being conducted by such companies,
if any:

 

  •   Apollo Global Management, LLC

 

  •   Fortress Investment Group LLC

 

  •   KKR & Co. L.P.

 

  •   Stone Point Capital LLC

 

  •   The Blackstone Group L.P.

 

LOGO [g534433g64g74.jpg]